DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to communications dated 4/25/2022.
Claims 1-20 are pending.
Claims 1-20 are rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 1 recites "…a command/address interface to receive the register-write command and the first data, the command/address interface to receive first and second memory access commands after the first data has been stored in the register…" (independent claim 1, lines 4-6).  The Examiner is uncertain whether "a command/address interface" receives commands, addresses, or both commands and addresses.  For the sake of examination, the Examiner has interpreted "…a command/address interface to receive the register-write command and the first data, the command/address interface to receive first and second memory access commands after the first data has been stored in the register…" to read "…a command/address interface to receive the register-write command and the first data, the command/address interface to receive first and second memory access commands after the first data has been stored in the register, wherein the command/address interface receives both commands and addresses…"  Dependent claims 2-11, which ultimately depend from independent claim 1, are rejected for carrying the same deficiency.
Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 12 recites "…receiving, via a command/address interface, a register write command and first data; storing the first data within a programmable register in response to the register write command; receiving, via the command/address interface after storage of the first data within the programmable register, a first memory access command; writing the first data from the programmable register to the DRAM core in response to the first memory access command; receiving a second memory access command via the command/address interface…" (independent claim 12, lines 3-10).  The Examiner is uncertain whether "a command/address interface" receives commands, addresses, or both commands and addresses.  For the sake of examination, the Examiner has interpreted "…receiving, via a command/address interface, a register write command and first data; storing the first data within a programmable register in response to the register write command; receiving, via the command/address interface after storage of the first data within the programmable register, a first memory access command; writing the first data from the programmable register to the DRAM core in response to the first memory access command; receiving a second memory access command via the command/address interface…" to read "…receiving, via a command/address interface, a register write command and first data, wherein the command/address interface receives both commands and addresses; storing the first data within a programmable register in response to the register write command; receiving, via the command/address interface after storage of the first data within the programmable register, a first memory access command; writing the first data from the programmable register to the DRAM core in response to the first memory access command; receiving a second memory access command via the command/address interface…"  Dependent claims 12-19, which ultimately depend from independent claim 12, are rejected for carrying the same deficiency.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claim 20 recites "…a command/address interface to receive a register-write command and first data, and to receive first and second command/address values after receiving the register-write command and first data, the first command/address value including a first column access command and a first column address, and the second command/address value including a second column access command and a second column address…" (independent claim 20, lines 4-8).  The Examiner is uncertain whether "a command/address interface" receives commands, addresses, or both commands and addresses.  For the sake of examination, the Examiner has interpreted "…a command/address interface to receive a register-write command and first data, and to receive first and second command/address values after receiving the register-write command and first data, the first command/address value including a first column access command and a first column address, and the second command/address value including a second column access command and a second column address…" to read "…a command/address interface to receive a register-write command and first data, and to receive first and second command/address values after receiving the register-write command and first data, the first command/address value including a first column access command and a first column address, and the second command/address value including a second column access command and a second column address, wherein the command/address interface receives both commands and addresses…"

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 20 of U.S. Patent No. 11, 204,863. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:30 PM, Mountain.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel C. Chappell
Primary Examiner
Art Unit 2135


/Daniel C. Chappell/Primary Examiner, Art Unit 2135